Matter of Sawicki v Tretts (2022 NY Slip Op 07389)





Matter of Sawicki v Tretts


2022 NY Slip Op 07389


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, CURRAN, AND BANNISTER, JJ.


919 CAF 21-00383

[*1]IN THE MATTER OF ASHLEY M. SAWICKI, PETITIONER-RESPONDENT,
vELIJAH F. TRETTS, RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-APPELLANT.
KEVIN C. CONDON, EDEN, ATTORNEY FOR THE CHILD.

	Appeal from an order of the Supreme Court, Erie County (Mark A. Montour, J.), entered February 1, 2021 in a proceeding pursuant to Family Court Act article 6. The order, among other things, awarded petitioner sole custody of the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: December 23, 2022
Ann Dillon Flynn
Clerk of the Court